                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


 UNITED STATES OF AMERICA,                           CR 19-10---BU-DLC

                      Plaintiff,

 vs.                                                       ORDER

 GAGE LAWRENCE CARNEFIX,

                      Defendant.


       THIS MATTER comes before the Court on the United States' Motion for

Preliminary Order of Forfeiture. Defendant Gage Lawrence Camefix appeared

before the Court on August 16, 2019 and entered a plea of guilty to Counts 25 and

26 of the Indictment. He also admitted the forfeiture allegation. Camefix's plea

provides a factual basis and cause to issue an Order of Forfeiture, pursuant to 18

U.S.C. § 2253(a).


       IT IS ORDERED:

       THAT Camefix' s interest in the following property is forfeited to the United

States in accordance with 18 U.S.C. § 2253(a):

          • Huawei Ascend XT (model Hl61 l) smart phone




                                          1
      THAT the United States Marshals Service and Homeland Security

Investigations are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions of the Court's Preliminary Order

and the United States' intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 18 U.S.C. § 2253(a) and 21 U.S.C.

§ 853(n)(l), and to make its return to this Court that such action has been

completed; and

      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Preliminary Order of Forfeiture.

      DATED this     1..2.,J. day of August, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                           2
